                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER THOMAS BURGHER :
                                :
     v.                         :                              CIVIL ACTION NO. 18-360
                                :
ANDREW SAUL,     1              :
Commissioner of Social Security :

                                                    ORDER
                  This 27th day of January, 2020, on the basis of Cirko v. Berryhill, No. 19-1772

(3d Cir. January 23, 2020), it hereby ORDERED that the stay in this action is lifted. It is

further ORDERED that:

                  1.       The Report and Recommendation of United States Chief Magistrate Judge
                           Linda K. Caracappa is APPROVED and ADOPTED;

                  2.       Plaintiff’s Request for Review is GRANTED; and

                  3.       The matter is REMANDED to the Commissioner for assignment to a
                           constitutionally appointed Administrative Law Judge other than the judge
                           who previously provided for a de novo hearing.



                                                                   /s/ Gerald Austin McHugh
                                                               United States District Judge




1
 Andrew Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure, Andrew Saul should be substituted for Acting Commissioner Nancy A. Berryhill as the defendant in this
suit. No further action needs to be taken to continue this suit by reason of the last sentence of section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
